Case 3:18-cv-00165-SPM Document 66 Filed 04/30/19 Page 1 of 3 Page ID #456




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

RICHARD WHITE, #R-14550               )
                                      )
         Plaintiff,                   )
                                      )
    vs.                               )              No. 18-165
                                      )
WEXFORD HEALTH SOURCES, INC., et al., )
                                      )
         Defendants.                  )

                                    MOTION TO DISMISS

       NOW COMES the Defendant, JEFFREY DENNISON (in his official capacity), by and

through his attorney, Kwame Raoul, Attorney General of the State of Illinois, and hereby moves

for Defendant’s dismissal from this action, stating as follows:

       1.      On February 2, 2018, Plaintiff, an incarcerated individual in the custody of the

Illinois Department of Corrections, filed a complaint, pursuant to 42 U.S.C. § 1983, alleging Co-

Defendants and Doe Defendants were deliberately indifferent to a knee injury sustained on or

around June of 2016. [Doc. 1].

       2.      On March 5, 2018, this Court, in its Merit Review Order, found Plaintiff

successfully stated an Eighth Amendment claim against Co-Defendants and the Doe Defendants.

[Doc. 5].

       3.      Additionally, in its Merit Review Order, the Court added the prison warden as a

Defendant, in his official capacity only, to be responsible for responding to discovery aimed at

identifying the unknown Doe Defendant-nurses. [Doc. 5, pg. 11].

       4.      On March 26, 2019, the Court found Plaintiff failed to prosecute the Doe

Defendants, and dismissed those Defendants. [Doc. 63].




                                                 1
Case 3:18-cv-00165-SPM Document 66 Filed 04/30/19 Page 2 of 3 Page ID #457




       5.      As Defendant’s sole purpose in this lawsuit was to respond to discovery aimed at

identifying unknown Defendants, and those Defendants have been dismissed from this action,

Defendant has fulfilled his responsibilities and should be dismissed from this action.

       WHEREFORE, for the above reasons, Defendant requests this Court dismiss him from this

lawsuit.



                                             Respectfully Submitted,

                                             JEFFREY DENNISON,

                                                     Defendant,
R. Kolton Ray, #6327476
Assistant Attorney General                   KWAME RAOUL, Attorney General,
500 South Second Street                      State of Illinois,
Springfield, Illinois 62701
Telephone: (217) 557-0261                            Attorney for Defendant,
Facsimile: (217) 782-8767
Email: RRay@atg.state.il.us                  By: /s/ R. Kolton Ray_________
                                                R. Kolton Ray
                                                Assistant Attorney General




                                                 2
Case 3:18-cv-00165-SPM Document 66 Filed 04/30/19 Page 3 of 3 Page ID #458




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

RICHARD WHITE, #R-14550               )
                                      )
         Plaintiff,                   )
                                      )
    vs.                               )              No. 18-165-MJR-SCW
                                      )
WEXFORD HEALTH SOURCES, INC., et al., )
                                      )
         Defendants.                  )

                                CERTIFICATE OF SERVICE

        I hereby certify that on April 30, 2019 I caused the foregoing document, Motion to Dismiss,
to be electronically filed with the Clerk of Court using the CM/ECF system which will send
notification of such filing to the following:

                      Timothy P. Dugan                      tdugan@cassiday.com
                      Carla G. Tolbert                      ctolbert@cassiday.com

and I hereby certify on that same date, I caused to be mailed by United States Postal Service, the
document to the following non-registered participant:

                                    Richard White, #R14550
                                  Shawnee Correctional Center
                                      Inmate Mail/Parcels
                                      6665 Route 146 East
                                       Vienna, IL 62995

                                                     Respectfully Submitted,

                                                     /s/ R. Kolton Ray___________
                                                     R. Kolton Ray, #6327476
                                                     Assistant Attorney General
                                                     500 South Second Street
                                                     Springfield, Illinois 62701
                                                     Telephone: (217) 557-0261
                                                     Facsimile: (217) 782-8767
                                                     Email: RRay@atg.state.il.us




                                                3
